496 A.2d 587 (1985)
GAY RIGHTS COALITION OF GEORGETOWN UNIVERSITY, et al., Appellants, District of Columbia, Intervenor-Appellant,
v.
GEORGETOWN UNIVERSITY, et al., Appellees.
Nos. 84-50, 84-51.
District of Columbia Court of Appeals.
Argued October 24, 1984.
Decided July 30, 1985.
Before PRYOR, Chief Judge, NEBEKER, MACK, NEWMAN, FERREN, BELSON, TERRY, and ROGERS,[*] Associate Judges.

ORDER
PER CURIAM.
It is ORDERED by the court en banc, sua sponte, that the opinions of the division of this court filed herein this date, 496 A.2d 567, are hereby vacated, and it is
FURTHER ORDERED, sua sponte, that these cases shall be reheard before the court sitting en banc on such day after the filing of supplemental briefs as the business of the court will permit.
Counsel for appellants and intervenor may file supplemental briefs within 40 days from the date of this order; counsel for appellees may file a supplemental brief within 30 days from the service date of appellants' or intervenor's brief, whichever is later; and counsel for appellants and intervenor may file reply briefs within 14 days from the service date of appellees' brief.
Counsel shall file eight copies of each supplemental brief, as well as eight copies of the original briefs, for use by the en banc court.
NOTES
[*]  Associate Judge Rogers has recused herself from participating in this case.